Plaintiff’s exceptions to the charge do not present reversible error. This planking laid on permanent floor beams could not be deemed a staging or scaffold, except by the amendment of the Labor Law by Laws of 1911, chapter 693.† But plaintiff’s exception did not bring this amendment to the court’s attention. Even if such a flooring might be considered as a scaffold, it was impracticable to run an outside rail about it, as such a barrier would cut off the masons working on the outside wall from receiving their supplies of material. The verdict for the defendant was well warranted by the testimony. The judgment and order are, therefore, unanimously affirmed, with costs. Present—Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ.

 See Consol. Laws, chap. 31 (Laws of 1909, chap. 36), § 18, as amd. by Laws of 1911, chap. 693.— [Rep.